

MDU RESOURCES GROUP, INC.
NON-EMPLOYEE DIRECTOR LONG-TERM INCENTIVE COMPENSATION PLAN


Article 1. Establishment, Purpose and Duration


1.1           Establishment of the Plan.  MDU Resources Group, Inc., a Delaware
corporation (hereinafter referred to as the "Company"), hereby establishes an
incentive plan to be known as the "MDU Resources Group, Inc. Non-Employee
Director Long-Term Incentive Compensation Plan" (hereinafter referred to as the
"Plan"), as set forth in this document.  The Plan permits the grant of
Nonqualified Stock Options (NQSO), Stock Appreciation Rights (SAR), Restricted
Stock, Performance Units, Performance Shares and other awards.


The Plan shall become effective when approved by the stockholders at the annual
meeting on April 22, 1997, (the "Effective Date"), and shall remain in effect as
provided in Section 1.3 herein.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of Participants to those of Company stockholders and customers.  The Plan is
further intended to assist the Company in its ability to motivate, attract and
retain highly qualified individuals to serve as directors of the Company.


1.3           Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 14 herein, until all Shares subject to it shall have been purchased
or acquired according to the Plan's provisions.


Article 2. Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1           "Award" means, individually or collectively, a grant under the
Plan of NQSOs, SARs, Restricted Stock, Performance Units, Performance Shares or
any other type of award permitted under Article 10 of the Plan.


2.2           "Award Agreement" means an agreement entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to an Award granted to a Participant under the Plan.

 
1

--------------------------------------------------------------------------------

 

2.3           "Base Value" of an SAR shall have the meaning set forth in Section
7.1 herein.


2.4           "Board" or "Board of Directors" means the Board of Directors of
the Company.


2.5           A “Change in Control” shall mean:
 
 
(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.5; or

 
 
(b)
Individuals who, as of April 22, 1997, which is the effective date of the Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 
 
(c)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or

 

 
2

--------------------------------------------------------------------------------

 

 
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
 
 
(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 
For avoidance of doubt, unless otherwise determined by the Board, the sale of a
subsidiary, operating entity or business unit of the Company shall not
constitute a Change in Control for purposes of this Agreement.


2.6           "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

 
3

--------------------------------------------------------------------------------

 

2.7           "Committee" means the Committee, as specified in Article 3,
appointed by the Board to administer the Plan with respect to Awards.


2.8           "Company" means MDU Resources Group, Inc., a Delaware corporation,
or any successor thereto as provided in Article 15 herein.


2.9           "Director" means any individual who is a member of the Board of
Directors of the Company.


2.10           "Dividend Equivalent" means, with respect to Shares subject to an
Award, a right to be paid an amount equal to dividends declared on an equal
number of outstanding Shares.


2.11           "Employee" means any full-time or regularly-scheduled part-time
employee of the Company or of the Company's Subsidiaries, who is not covered by
any collective bargaining agreement to which the Company or any of its
Subsidiaries is a party.


2.12           "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.


2.13           "Exercise Period" means the period during which an SAR or Option
is exercisable, as set forth in the related Award Agreement.


2.14           "Fair Market Value" shall mean the average of the high and low
sale prices as reported in the consoli­dated transaction reporting system or, if
there is no such sale on the relevant date, then on the last previous day on
which a sale was reported.


2.15           "Freestanding SAR" means an SAR that is granted independently of
any Option.


2.16           "Non-Employee Director" means any person who is elected or
appointed to the Board and who is not an Employee.


2.17           "Nonqualified Stock Option" or "NQSO" means an option to purchase
Shares, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option under Section 422 of the Code.


2.18           "Option" means a Nonqualified Stock Option.


2.19           "Option Price" means the price at which a Share may be purchased
by a Participant pursuant to an Option, as determined by the Committee and set
forth in the Option Award Agreement.

 
4

--------------------------------------------------------------------------------

 

2.20           "Participant" means a Non-Employee Director who has an
outstanding Award granted under the Plan.


2.21           "Performance Unit" means an Award granted to a Participant, as
described in Article 9 herein.


2.22           "Performance Share" means an Award granted to a Participant, as
described in Article 9 herein.


2.23           "Period of Restriction" means the period during which the
transfer of Restricted Stock is limited in some way, as provided in Article 8
herein.


2.24           "Person" shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act, as used in Sections 13(d) and 14(d) thereof,
including usage in the definition of a "group" in Section 13(d) thereof.


2.25           "Restricted Stock" means an Award of Shares granted to a
Participant pursuant to Article 8 herein.


2.26           "Shares" means the shares of common stock of the Company.


2.27           "Stock Appreciation Right" or "SAR" means a right, granted alone
or in connection with a related Option, designated as an SAR, to receive a
payment on the day the right is exercised, pursuant to the terms of Article 7
herein.  Each SAR shall be denominated in terms of one Share.


2.28           "Subsidiary" means any corporation that is a "subsidiary
corporation" of the Company as that term is defined in Section 424(f) of the
Code.


2.29           "Tandem SAR" means an SAR that is granted in connection with a
related Option, the exercise of which shall require forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR shall be similarly canceled).


Article 3. Administration


3.1           The Committee.  The Plan shall be administered by any committee
appointed by the Board or by the Board of Directors (the "Committee").


3.2           Authority of the Committee.  The Committee shall have full power
except as limited by law, the Articles of Incorporation and the Bylaws of the
Company, subject to such other restricting limitations or directions as may be
imposed by the Board and subject to the provisions herein, to determine the

 
5

--------------------------------------------------------------------------------

 

size and types of Awards; to deter­mine the terms and conditions of such Awards
in a manner consistent with the Plan; to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; to establish, amend or
waive rules and regulations for the Plan's administration; and (subject to the
provisions of Article 14 herein) to amend the terms and conditions of any
outstanding Award.  Further, the Committee shall make all other determinations
which may be necessary or advisable for the administration of the Plan.  As
permitted by law, the Committee may delegate its authorities as identified
hereunder.


3.3           Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to Awards under the Plan as it
may deem advisable, including, without limitation, restrictions to comply with
applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded and with any blue
sky or state securities laws applicable to such Shares.


3.4           Approval.  The Committee or the Board shall approve all Awards
made under the Plan and all elections made by Participants, prior to their
effective date, to the extent necessary to comply with Rule 16b-3 under the
Exchange Act.


3.5           Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Participants and their estates and
beneficiaries.


3.6           Costs.  The Company shall pay all costs of administration of the
Plan.


Article 4. Shares Subject to the Plan


4.1           Number of Shares.  Subject to Section 4.2 herein, the maximum
number of Shares that may be issued pursuant to Awards under the Plan shall be
595,125.  Shares underlying lapsed or forfeited Awards of Restricted Stock shall
not be treated as having been issued pursuant to an Award under the
Plan.  Shares that are potentially deliverable under an Award that expires or is
canceled, forfeited, settled in cash or otherwise settled without the delivery
of Shares shall not be treated as having been issued under the Plan.  Shares
that are withheld to satisfy the Option Price related to an Option, SAR or other
Award pursuant to which the Shares withheld have not yet been issued shall not
be deemed to be Shares issued under the Plan.

 
6

--------------------------------------------------------------------------------

 

Shares issued pursuant to the Plan may be (i) authorized but unissued Shares of
Common Stock, (ii) treasury shares, or (iii) shares purchased on the open
market.


4.2           Adjustments in Authorized Shares.  In the event of any equity
restructuring (within the meaning of Financial Accounting Standards No. 123(R)),
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause an equitable adjustment to be made (i) in the number and kind of
Shares that may be delivered under the Plan and (ii) with respect to outstanding
Awards, in the number and kind of Shares subject to outstanding Awards, the
Option Exercise Price, Base Value or other price of Shares subject to
outstanding Awards, any performance conditions relating to Shares, the market
price of Shares, or per-Share results, and other terms and conditions of
outstanding Awards, in the case of (i) and (ii) to prevent dilution or
enlargement of rights. In the event of any other change in corporate
capitalization, such as a merger, consolidation or liquidation, the Committee
may, in its sole discretion, cause an equitable adjustment as described in the
foregoing sentence to be made to prevent dilution or enlargement of rights. The
number of Shares subject to any Award shall always be rounded down to a whole
number when adjustments are made pursuant to this Section 4.2.  Adjustments made
by the Committee pursuant to this Section 4.2 shall be final, binding and
conclusive.


Article 5. Eligibility and Participation


5.1           Eligibility.  Persons eligible to participate in the Plan are any
persons elected or appointed to the Board who are not Employees.


5.2           Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Non-Employee
Directors those to whom Awards shall be granted and shall determine the nature
and amount of each Award.


Article 6. Stock Options


6.1           Grant of Options.  Subject to the terms and conditions of the
Plan, Options may be granted to a Non-Employee Director at any time and from
time to time, as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of Shares
subject to Options granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Options.

 
7

--------------------------------------------------------------------------------

 

6.2           Option Award Agreement.  Each Option grant shall be evidenced by
an Option Award Agreement that shall specify the Option Price, the term of the
Option, the number of Shares to which the Option pertains, the Exercise Period
and such other provisions as the Committee shall determine, including but not
limited to any rights to Dividend Equivalents.


6.3           Exercise of and Payment for Options.  Options granted under the
Plan shall be exercisable at such times and be subject to such restrictions and
conditions as the Committee shall in each instance approve.


A Participant may exercise an Option at any time during the Exercise
Period.  Options shall be exercised by the delivery of a written notice of
exercise to the Company or its designee, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by provisions for
full payment for the Shares.


The Option Price upon exercise of any Option shall be payable either: (a) in
cash or its equivalent, (b) by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that Shares which are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Option Price), (c) by Share withholding, (d) by cashless exercise or (e) by a
combination of (a),(b),(c), and/or (d).


As soon as practicable after receipt of a written notification of exercise of an
Option and provisions for full payment therefor, the Company shall (i) deliver
to the Participant, in the Participant's name or the name of the Participant's
designee, a Share certificate or certificates in an appropriate aggregate amount
based upon the number of Shares purchased under the Option, or (ii) cause to be
issued in the Participant's name or the name of the Participant's designee, in
book-entry form, an appropriate number of Shares based upon the number of Shares
purchased under the Option.


6.4           Termination of Director Status.  Each Option Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant's position on the Board of
the Company.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Option Award Agreement entered into with
Participants, need not be uniform among all Options granted pursuant to the Plan
or among Participants and may reflect distinctions based on the reasons for
termination of director status.

 
8

--------------------------------------------------------------------------------

 

6.5           Transferability of Options.  Except as otherwise determined by the
Committee and set forth in the Option Award Agreement, no Option granted under
the Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, and
all Options granted to a Participant under the Plan shall be exercisable during
his or her lifetime only by such Participant or his or her legal representative.


Article 7. Stock Appreciation Rights


7.1           Grant of SARs.  Subject to the terms and conditions of the Plan,
an SAR may be granted to a Non-Employee Director at any time and from time to
time as shall be determined by the Committee.  The Committee may grant
Freestanding SARs, Tandem SARs or any combination of these forms of SAR.


The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.


The Base Value of a Freestanding SAR shall equal the Fair Market Value of a
Share on the date of grant of the SAR.  The Base Value of Tandem SARs shall
equal the Option Price of the related Option.


7.2           SAR Award Agreement.  Each SAR grant shall be evidenced by an SAR
Award Agreement that shall specify the number of SARs granted, the Base Value,
the term of the SAR, the Exercise Period and such other provisions as the
Committee shall determine.


7.3           Exercise and Payment of SARs.  Tandem SARs may be exercised for
all or part of the Shares subject to the related Option upon the surrender of
the right to exercise the equivalent portion of the related Option.  A Tandem
SAR may be exercised only with respect to the Shares for which its related
Option is then exercisable.


Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.


A Participant may exercise an SAR at any time during the Exercise Period.  SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of SARs being exercised.  Upon exercise of an
SAR, a Participant shall be entitled to receive payment from the Company in an
amount equal to the product of:

 
9

--------------------------------------------------------------------------------

 

 
(a)
the excess of (i) the Fair Market Value of a Share on the date of exercise over
(ii) the Base Value multiplied by



 
(b)
the number of Shares with respect to which the SAR is exercised.



At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in Shares of equivalent value, or in some combination
thereof.


7.4           Termination of Director Status.  Each SAR Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the SAR following termination of the Participant's position on the Board of the
Company.  Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the SAR Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to the Plan or
among Participants and may reflect distinctions based on the reasons for
termination of director status.


7.5           Transferability of SARs.  Except as otherwise determined by the
Committee and set forth in the SAR Award Agreement, no SAR granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, and
all SARs granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant or his or her legal representative.


Article 8. Restricted Stock


8.1           Grant of Restricted Stock.  Subject to the terms and conditions of
the Plan, Restricted Stock may be granted to a Non-Employee Director at any time
and from time to time, as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Restricted Stock granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Restricted Stock.


8.2           Restricted Stock Award Agreement.  Each Restricted Stock grant
shall be evidenced by a Restricted Stock Award Agreement that shall specify the
Period or Periods of Restriction, the number of Restricted Stock Shares granted
and such other provisions as the Committee shall determine.

 
10

--------------------------------------------------------------------------------

 

8.3           Transferability.  Restricted Stock granted hereunder may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Restricted Stock Award Agreement.  All rights
with respect to the Restricted Stock granted to a Participant under the Plan
shall be available during his or her lifetime only to such Participant or his or
her legal representative.


8.4           Certificate Legend.  Each certificate representing Restricted
Stock granted pursuant to the Plan may bear
a legend substantially as follows:


 
"The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in MDU Resources Group, Inc.
Non-Employee Director Long-Term Incentive Compensation Plan, and in a Restricted
Stock Award Agreement.  A copy of such Plan and such Agreement may be obtained
from MDU Resources Group, Inc."



The Company shall have the right to retain the certificates representing
Restricted Stock in the Company's possession until such time as all restrictions
applicable to such Shares have been satisfied.


8.5           Removal of Restrictions.  Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto.  Once Restricted Stock is released from the restrictions,
the Participant shall be entitled to have the legend referred to in Section 8.4
removed from his or her stock certificate.


8.6           Voting Rights.  During the Period of Restriction, Participants
holding Restricted Stock may exercise full voting rights with respect to those
Shares.


8.7           Dividends and Other Distributions.  Subject to the Committee's
right to determine otherwise at the time of grant, during the Period of
Restriction, Participants holding Restricted Stock shall receive all regular
cash dividends paid with respect to all Shares while they are so held.  All
other distributions paid with respect to such Restricted Stock shall be credited
to Participants subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were paid and
shall be paid to the Participant within forty-five (45) days following the full
vesting of the Restricted Stock with respect to which such distributions were
made.

 
11

--------------------------------------------------------------------------------

 

8.8           Termination of Director Status.  Each Restricted Stock Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive unvested Restricted Stock following termination of the
Participant's position on the Board of the Company.  Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Restricted Stock Award Agreement entered into with Participants, need not be
uniform among all grants of Restricted Stock or among Participants and may
reflect distinctions based on the reasons for termination of director status.


Article 9. Performance Units and Performance Shares


9.1           Grant of Performance Units and Performance Shares.  Subject to the
terms and conditions of the Plan, Performance Units and/or Performance Shares
may be granted to a Non-Employee Director at any time and from time to time, as
shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares granted to each Participant (subject
to Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Awards.


9.2           Performance Unit/Performance Share Award Agreement.  Each grant of
Performance Units and/or Performance Shares shall be evidenced by a Performance
Unit and/or Performance Share Award Agreement that shall specify the number of
Performance Units and/or Performance Shares granted, the initial value (if
applicable), the Performance Period, the performance goals and such other
provisions as the Committee shall determine, including but not limited to any
rights to Dividend Equivalents.


9.3           Value of Performance Units/Performance Shares.  Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant.  The value of a Performance Share shall be equal to the Fair
Market Value of a Share.  The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Performance Shares that will be
paid out to the Participants.  The time period during which the performance
goals must be met shall be called a "Performance Period."


9.4           Earning of Performance Units/Performance Shares.  After the
applicable Performance Period has ended, the holder of Performance
Units/Performance Shares shall be entitled to receive a payout with respect to
the Perfor­mance Units/Performance Shares earned by the Participant over the
Performance Period, to be

 
12

--------------------------------------------------------------------------------

 

determined as a function of the extent to which the corresponding performance
goals have been achieved.


9.5           Form and Timing of Payment of Performance Units/Performance
Shares.  Payment of earned Perfor­mance Units/Performance Shares shall be made
following the close of the applicable Performance Period.  The Committee, in its
sole discretion, may pay earned Performance Units/Performance Shares in cash or
in Shares (or in a combination thereof), which have an aggregate Fair Market
Value equal to the value of the earned Performance Units/Performance Shares at
the close of the applicable Performance Period.  Such Shares may be granted
subject to any restrictions deemed appropriate by the Committee.


9.6           Termination of Director Status.  Each Performance Unit/Performance
Share Award Agreement shall set forth the extent to which the Participant shall
have the right to receive a Performance Unit/Performance Share payment following
termination of the Participant's position on the Board of the Company during a
Performance Period.  Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Performance
Units/Performance Shares or among Participants and may reflect distinctions
based on reasons for termination of director status.


9.7           Transferability.  Except as otherwise determined by the Committee
and set forth in the Performance Unit/Performance Share Award Agreement,
Performance Units/Performance Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and a Participant's rights with respect to
Performance Units/Performance Shares granted under the Plan shall be available
during the Participant's lifetime only to such Participant or the Participant's
legal representative.


Article 10.  Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Shares based on certain conditions, the payment
of Shares in lieu of cash, or the payment of cash based on performance criteria
established by the Committee.  Payment under or settlement of any such Awards
shall be made in such manner and at such times as the Committee may determine.

 
13

--------------------------------------------------------------------------------

 

Article 11.  Beneficiary Designation


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.


The spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of beneficiary or beneficiaries other
than the spouse.


Article 12.  Deferrals


The Committee may permit a Participant to defer the Participant's receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under the Plan.  If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.


Article 13.  Change in Control


The terms of this Article 13 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control


 
(a)
Any and all Options and SARs granted hereunder shall become immediately
exercisable;



 
(b)
Any restriction periods and restrictions imposed on Restricted Stock or Awards
granted pursuant to Article 10 (if not performance-based) shall be deemed to
have expired and such Restricted Stock or Awards shall become immediately vested
in full; and



 
(c)
The target payout opportunity attainable under all outstanding Awards of
Performance Units, Performance Shares and Awards granted pursuant to Article 10
(if performance-based) shall be deemed to have been fully earned for the entire
Performance Period(s) as of the


 
14

--------------------------------------------------------------------------------

 

effective date of the Change in Control, and shall be paid out promptly in
Shares or cash pursuant to the terms of the Award Agreement, or in the absence
of such designation, as the Committee shall determine.


Article 14.  Amendment, Modification and Termination


14.1           Amendment, Modification and Termination.  The Board may, at any
time and from time to time, alter, amend, suspend or terminate the Plan in whole
or in part.


14.2           Awards Previously Granted.  No termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the
Participant holding such Award, unless such termination, modification or
amendment is required by applicable law.


Article 15.  Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 16.  Legal Construction


16.1           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.


16.2           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


16.3           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


16.4           Governing Law.  To the extent not preempted by Federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with, and
governed by, the laws of the State of Delaware.

 
15

--------------------------------------------------------------------------------

 

Article 17.  Code Section 409A Compliance


To the extent applicable, it is intended that this Plan and any Awards granted
hereunder comply with the requirements of Section 409A of the Code and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service, and the
terms of the Plan and any Awards shall be interpreted accordingly.

 
16

--------------------------------------------------------------------------------

 
